          Case 4:19-cv-00984-O Document 6 Filed 11/27/19                       Page 1 of 9 PageID 77


                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                       FORT WORTH DIVISION

 JOE BORGES and                                           §
 AAL ORGANIC MATTERS, LLC,                                §
           Plaintiffs,                                    §
                                                          §
 v.                                                       §        CIVIL ACTION NO. 4:19-cv-00984
                                                          §
 WELLS FARGO BANK, N.A., and                              §
 SAM BHATTACHARYA,                                        §
                Defendants.                               §
                                   DEFENDANTS’ ORIGINAL ANSWER

            Defendants Wells Fargo Bank, N.A. (“Wells Fargo”), and Sam Bhattacharya (“Mr.

Bhattacharya”) (collectively “Defendants”) file this Original Answer subject to their Motion to

Dismiss, ECF No. 3.

                                        I.       ORIGINAL ANSWER1

                                             I. Discovery Control Plan

            1.1      Paragraph 1.1 does not contain any allegations of fact for Defendants to admit or

deny. Defendants admit that discovery should be governed by the Federal Rules of Civil Procedure

and any scheduling order(s) entered by this Court.

                                              II. Parties and Service

            2.1      Upon information and belief, Defendants admit the allegations in paragraph 2.1.

            2.2      Upon information and belief, Defendants admit the allegations in paragraph 2.2.

            2.3      Defendants admit that Wells Fargo is citizen of the State of South Dakota and no

other state, that this Court has jurisdiction over this action under 28 U.S.C. § 1332(a), and that

Wells Fargo may be served through its undersigned counsel of record. Otherwise, deny.




      1
          Defendants’ Original Answer mirrors the headings and numbering system of the Complaint.

                                                          1
81713667v.2 0567447/01399
     Case 4:19-cv-00984-O Document 6 Filed 11/27/19                 Page 2 of 9 PageID 78


        2.4     Defendants admit that Mr. Bhattacharya has been improperly joined to this lawsuit

and, as such, his citizenship is immaterial. Defendants further admit that Mr. Bhattacharya may

be served through his undersigned counsel of record. Otherwise, deny.

                                   III. Jurisdiction and Venue

        3.1     The allegations in paragraph 3.1 are legal arguments and/or conclusions to which

no responsive pleading is required. Defendants admit that this Court can properly exercise

diversity jurisdiction.

        3.2     The allegations in paragraph 3.2 are legal arguments and/or conclusions to which

no responsive pleading is required. Defendants admit that the United States District Court for the

Northern District of Texas, Fort Worth Division, is the proper venue for this lawsuit.

        3.3     Paragraph 3.3 does not contain any allegations of fact for Defendants to admit or

deny. To the extent a response is required, deny. Defendants deny that Plaintiffs are entitled to

the relief requested.

                                    IV. Factual Background

        4.1     Defendants admit that Plaintiff AAL Organic Matters, LLC, is a limited liability

company formed under the laws of Texas. Defendants lack knowledge or sufficient information

to form a belief about the truth of the remaining allegations in paragraph 4.1. Therefore,

Defendants deny the remaining allegations in paragraph 4.1.

        4.2     Defendants lack knowledge or sufficient information to form a belief about the truth

of the allegations in paragraph 4.2. Therefore, deny.

        4.3     Defendants lack knowledge or sufficient information to form a belief about the truth

of the allegations in paragraph 4.3. Therefore, deny.




                                                 2
81713667v.2 0567447/01399
     Case 4:19-cv-00984-O Document 6 Filed 11/27/19                 Page 3 of 9 PageID 79


        4.4     Defendants lack knowledge or sufficient information to form a belief about the truth

of the allegations in paragraph 4.4. Therefore, deny.

        4.5     Defendants admit that Mr. Borges has been a customer of Wells Fargo in both a

personal and business capacity. Defendants lack knowledge or sufficient information to form a

belief about the truth of the allegations that all of Mr. Borges’ loans were taken out with Wells

Fargo. Therefore, deny. Defendants deny the remaining allegations in paragraph 4.5.

        4.6     Defendants admit that Mr. Borges inquired about obtaining a loan for the purchase

of a property in the Chicago area. Otherwise, deny.

        4.7     Defendants admit only that Wells Fargo employees visited the property in question

in 2017. Defendants deny that any Wells Fargo employees represented that a loan related to the

property would be approved. Defendants lack knowledge or sufficient information to form a belief

about the truth of the remaining allegations in paragraph 4.7. Therefore, Defendants deny the

remaining allegations in paragraph 4.7.

        4.8     Defendants admit that Wells Fargo employees, including Mr. Bhattacharya, visited

the property in question in or around February 2017. Defendants lack knowledge or sufficient

information to form a belief about the truth of the allegation that Mr. Borges forewent opportunities

to obtain a loan from other banks. Therefore, Defendants deny this allegation. Defendants also

deny the remaining allegations in paragraph 4.8.

        4.9     Defendants lack knowledge or sufficient information to form a belief about the truth

of the allegations regarding Mr. Borges’ state of mind. Therefore, Defendants deny this allegation.

Defendants also deny the remaining allegations in paragraph 4.9.

        4.10    Defendants deny that their actions “backed [Plaintiffs] into a corner.” Defendants

lack knowledge or sufficient information to form a belief about the truth of the remaining



                                                 3
81713667v.2 0567447/01399
        Case 4:19-cv-00984-O Document 6 Filed 11/27/19               Page 4 of 9 PageID 80


allegations in paragraph 4.10. Therefore, Defendants deny the remaining allegations in paragraph

4.10.

         4.11   Defendants deny the allegations in paragraph 4.11. As to the allegations that “it

was too late for Mr. Borges to obtain the loan through another bank,” Defendants lack knowledge

or sufficient information to form a belief about the truth of those allegations.         Therefore,

Defendants deny those allegations on that basis.

         4.12   Defendants deny the allegations in paragraph 4.12.

         4.13   Defendants lack knowledge or sufficient information to form a belief about the truth

of the allegations regarding Mr. Borges’ use of his personal assets. Therefore, deny. Defendants

also deny the remaining allegations in paragraph 4.13. Defendants deny that their actions caused

Plaintiffs any damages.

         4.14   The allegations in paragraph 4.14 are legal arguments and/or conclusions to which

no responsive pleading is required. To the extent a response is required, deny. Defendants deny

that their actions caused Plaintiffs any injuries or damages.

         4.15   Upon information and belief, Defendants admit that Plaintiffs have retained the law

firm Hill Gilstrap, P.C. Otherwise, deny.

                                       V. Causes of Action

         5.1    Paragraph 5.1 does not contain any allegations of fact for Defendants to admit or

deny. To the extent a response is required, deny.

         5.2    The allegations in paragraph 5.2 are legal arguments and/or legal conclusions to

which no responsive pleading is required. To the extent a response is required, deny. Defendants

deny that they made any misrepresentations to Plaintiffs.




                                                   4
81713667v.2 0567447/01399
     Case 4:19-cv-00984-O Document 6 Filed 11/27/19              Page 5 of 9 PageID 81


        5.3     The allegations in paragraph 5.3 are legal arguments and/or legal conclusions to

which no responsive pleading is required. To the extent a response is required, deny. Defendants

deny that they made any misrepresentations to Plaintiffs.

        5.4     The allegations in paragraph 5.4 are legal arguments and/or legal conclusions to

which no responsive pleading is required. To the extent a response is required, deny. Defendants

deny that they made any misrepresentations to Plaintiffs.

                                    VI. Damages and Remedies

        6.1     The allegations in paragraph 6.1 are legal arguments and/or legal conclusions to

which no responsive pleading is required. To the extent a response is required, deny. Defendants

deny that Plaintiffs are entitled to any damages.

        6.2     The allegations in paragraph 6.2 are legal arguments and/or legal conclusions to

which no responsive pleading is required. To the extent a response is required, deny. Defendants

deny that Plaintiffs are entitled to any damages.

        6.3     The allegations in paragraph 6.3 are legal arguments and/or legal conclusions to

which no responsive pleading is required. To the extent a response is required, deny. Defendants

deny that Plaintiffs are entitled to any damages.

        6.4     The allegations in paragraph 6.4 are legal arguments and/or legal conclusions to

which no responsive pleading is required. To the extent a response is required, deny. Defendants

deny that Plaintiffs are entitled to attorney’s fees or costs.

        6.5     The allegations in paragraph 6.5 are legal arguments and/or legal conclusions to

which no responsive pleading is required. To the extent a response is required, deny. Defendants

deny that Plaintiffs are entitled to any interest.




                                                     5
81713667v.2 0567447/01399
       Case 4:19-cv-00984-O Document 6 Filed 11/27/19                   Page 6 of 9 PageID 82


                                      VII. Conditions Precedent

          7.1    The allegations in paragraph 7.1 are legal arguments and/or legal conclusions to

which no responsive pleading is required. To the extent a response is required, deny.

                                     VIII. Demand for Jury Trial

          8.1    Paragraph 8.1 does not contain any allegations of fact for Defendants to admit or

deny. To the extent a response is required, deny.

                                           Prayer for Relief

          Defendants deny that Plaintiffs are entitled to the relief requested or any other relief.

                        II.     AFFIRMATIVE AND OTHER DEFENSES

          1.     Plaintiffs fail to state a claim upon which relief can be granted.

          2.     Plaintiffs’ claims are barred in whole or in part because Plaintiffs have failed to

allege and prove all conditions precedent to recovery.

          3.     Plaintiffs’ claims are barred in whole or in part by statutes of limitation and/or

repose.

          4.     Plaintiffs’ claims are barred in whole or in part by lack of justifiable reliance.

          5.     Plaintiffs’ claims are barred in whole or in part by the proportionate responsibility

provisions of Chapter 33 of the Texas Civil Practice and Remedies Code and applicable Texas

law.

          6.     Plaintiffs’ claims are barred in whole or in part by their failure to mitigate their

damages, if any.

          7.     Plaintiffs’ claims are barred in whole or in part by waiver, release, and/or

ratification.




                                                    6
81713667v.2 0567447/01399
     Case 4:19-cv-00984-O Document 6 Filed 11/27/19                  Page 7 of 9 PageID 83


        8.      Plaintiffs’ claims are barred in whole or in part by the doctrine of setoff, offset,

and/or recoupment.

        9.      Plaintiffs’ claims are barred in whole or in part by the statute of frauds, parol

evidence rule, merger, and/or economic loss doctrines.

        10.     Plaintiffs’ claims are barred in whole or in part by the doctrine of unclean hands,

laches, and/or estoppel (in all their forms).

        11.     Plaintiffs’ claims are barred in whole or in part based on a lack of standing.

        12.     Any injury Plaintiffs suffered was a result of their own conduct. Defendants deny

Plaintiffs have suffered any injury.

        13.     Plaintiffs’ claims for attorney’s fees are barred in whole or in part by failure to

present claims and/or the excessive demand doctrine.

        14.     Defendants deny liability for punitive or exemplary damages. Further, any claim

for punitive or exemplary damages is subject to the limitations and constraints of Due Process

found in the Fifth and Fourteenth Amendments to the United States Constitution and Article I,

§ 19, of the Texas Constitution.

                                       III.     CONCLUSION

        Defendants request that the Court grant their Motion to Dismiss, enter judgment that

Plaintiffs take nothing by their suit, dismiss this action, and award Defendants their attorney’s fees

and costs. Defendants further request all relief, general and special, to which they are entitled.




                                                  7
81713667v.2 0567447/01399
     Case 4:19-cv-00984-O Document 6 Filed 11/27/19     Page 8 of 9 PageID 84


                                    Respectfully submitted,


                                    LOCKE LORD LLP


                                    By:
                                           B. David L. Foster
                                           Texas Bar No. 24031555
                                           Joel Thomason
                                           Texas Bar No. 24086612
                                           600 Congress Ave., Suite 2200
                                           Austin, Texas 78701
                                           (512) 305-4700
                                           (512) 305-4800 (Facsimile)
                                           dfoster@lockelord.com
                                           jthomason@lockelord.com

                                           Robert T. Mowrey
                                           Texas Bar No. 14607500
                                           2200 Ross Avenue, Suite 2800
                                           Dallas, Texas 75201-6776
                                           (214) 740-8000
                                           (214) 740-8800 (Facsimile)
                                           rmowrey@lockelord.com

                                    ATTORNEYS FOR DEFENDANTS




                                       8
81713667v.2 0567447/01399
     Case 4:19-cv-00984-O Document 6 Filed 11/27/19               Page 9 of 9 PageID 85


                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served as indicated on
this 27th day of November, 2019, to the following:

 VIA ECF
 Frank Hill
 Hunter Cox
 Hill Gilstrap, P.C.
 1400 W. Abram Street
 Arlington, Texas 76013
 (817) 261-2222
 (817) 861-4685 (Facsimile)
 fhill@hillgilstrap.com
 hcox@hillgilstrap.com
 Attorneys for Plaintiffs

                                            _                        ______________
                                            Joel Thomason




                                               9
81713667v.2 0567447/01399
